UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2002 Commission File Number 33-83618 SELKIRK COGEN PARTNERS, L.P. (Exact name of Registrant (Guarantor) as specified in its charter) Delaware 51-0324332 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) SELKIRK COGEN FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 51-0354675 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) One Bowdoin Square, Boston, Massachusetts 02114 (Address of principal executive offices, including zip code) (617) 788-3000 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE ACT: None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
